

117 HRES 531 IH: Commemorating the 50th anniversary of the National Center for Toxicological Research.
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 531IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mr. Westerman (for himself, Mr. Hill, Mr. Womack, and Mr. Crawford) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCommemorating the 50th anniversary of the National Center for Toxicological Research.Whereas, in 1971, President Richard Nixon established the National Center for Toxicological Research (NCTR) in Jefferson, Arkansas, as a part of the United States Food and Drug Administration (FDA) to provide scientific proof that United States consumers are protected from toxic chemicals, drugs, and other agents and otherwise determine safe levels of substances when appropriate;Whereas the FDA is responsible for regulating the Nation’s domestically produced and imported food, cosmetics, drugs, vaccines, blood, biologics, medical devices, radiation-emitting products, animal and veterinary products, and tobacco products, as well as overseeing the safety of every American life and more than $1 trillion worth of consumer goods, which are estimated to include $466 billion in food sales, $275 billion in drugs, $60 billion in cosmetics, and $18 billion in vitamin supplements;Whereas the NCTR is a research institution with more than one million square feet of facilities, with 123 laboratories across 30 buildings in Jefferson, Arkansas, with 680 employees who reside in 17 counties across Arkansas, and contributes approximately $70 million to the local, State, and national economies, including investments of approximately $10 million annually via construction, maintenance, and renovation projects that stimulate the local economy;Whereas, in 2011, the FDA and the State of Arkansas composed a framework for a formal working relationship to foster stronger partnerships, leverage vital resources, and operate collaboratively to promote efficiency that has been continually renewed and supported by both parties;Whereas the NCTR has a long history of providing scientific advice and training to researchers in government, academia, and industry at local, State, national, and international levels, exemplified by training Ph.D. candidates and other researchers from Arkansas universities, collaborating with Arkansas university researchers, and providing millions of dollars in funding for Arkansas university research;Whereas the mutual benefits between the NCTR and the State of Arkansas can only continue if the NCTR remains robustly supported by the Federal Government;Whereas the benefits of the NCTR were heightened during the COVID–19 emergency when the Director of the NCTR, Dr. William Slikker, worked with the State to rapidly provide critical COVID–19 testing equipment to the Arkansas Department of Health; andWhereas the NCTR will hold a 50th anniversary celebration on August 11, 2021, in Jefferson, Arkansas: Now, therefore, be itThat the House of Representatives commemorates the 50th anniversary of the National Center for Toxicological Research and recognizes the significance of its contributions and its relationship with the State of Arkansas.